UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofDecember 2016 Commission File Number001-37542 CRH MEDICAL CORPORATION (Translation of registrant’s name into English) 578 - 999 Canada Place, World Trade Center Vancouver, British Columbia, CanadaV6C 3E1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): EXPLANATORY NOTE The following exhibits included herein were filed by the Registrant with the Canadian securities regulatory authorities on the System for Electronic Document Analysis and Retrieval on the dates noted below: 1. Exhibit 99.1:September 10, 2015 2. Exhibit 99.2:December 4, 2015 3. Exhibit 99.3:April 7, 2016 4. Exhibits 99.4 and 99.5:May 18, 2016 The Registrant inadvertently did not furnish these documents to the Securities and Exchange Commission.This report on Form 6-K is furnished solely to correct this oversight and to incorporate by reference Exhibits 99.2 and 99.4 into the Registrant's registration statements on Form S-8 (File No. 333-206945 and File No. 333-206946) that have been filed with the Securities and Exchange Commission. DOCUMENTS INCLUDED AS PART OF THIS REPORT Exhibit Description News Release dated September 10, 2015 – CRH Medical Corporation Announces Majority Purchase of Knoxville Gastroenterology Anesthesia Associates Material Change Report, dated December 4, 2015 Notice of Meeting and Record Date, dated April 7, 2016 Notice of Annual General Meeting and Management Information Circular, as at and dated May 9, 2016 Form of Proxy – Annual General Meeting to be Held on June 16, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH MEDICAL CORPORATION (Registrant) Date: December19, 2016 By: /s/ Richard Bear Name: Richard Bear Title: Chief Financial Officer
